Citation Nr: 0921017	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post right 
retinal detachment with scleral buckle.

2.  Entitlement to service connection for a dental disorder 
for the purposes of compensation and VA outpatient dental 
treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to April 
1971. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for status post right retinal 
detachment with scleral buckle and a dental disorder for 
purposes of compensation and treatment.  Timely appeals were 
noted from that decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge on May 7, 2008.  A copy of the hearing 
transcript has been associated with the file.

In July, the Board remanded this issue to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  A right retinal detachment with scleral buckle first 
manifested years after the veteran's service and is not 
related to his service.

2.  The Veteran's initial claim for service connection for 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth was submitted in 2004.

3.  The veteran does not have a dental condition or 
disability, to include periodontal disease, as a result of 
combat wounds or other trauma during his active military 
service, and he does not meet the requirements for service 
connection for the limited purpose of receiving VA outpatient 
treatment.


CONCLUSIONS OF LAW

1.  Status post right retinal detachment with scleral buckle 
was not incurred or aggravated in service.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  The Veteran has not submitted a claim for service 
connection for periodontal disease and replaceable missing 
teeth upon which relief may be granted.  38 U.S.C.A. §§ 1712, 
5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
correspondence dated March 2006, the veteran was notified of 
the way initial disability ratings and effective dates are 
established. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claims.  The duties to notify and 
assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service Connection for Status Post Right Retina Detachment 
with Scleral Buckle

In March 2001, the veteran was found to have a detached right 
retina, which he has attributed to an in-service shrapnel 
injury to the eye.

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Although 
the veteran has not received any combat decorations, the 
record reflects that the veteran's unit received incoming 
fire at Long Binh on June 21, 1969.   Thus, the Board finds 
that the appellant is a combat veteran and his assertions as 
to receiving a shrapnel injury are presumed true as they are 
consistent with his service.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  Nevertheless, service connection 
cannot be granted, as there is no evidence of a nexus between 
the veteran's combat injury and his current right eye 
disability.

Service treatment records show no evidence of an eye 
disorder.  Post-service VA clinical notes show that the 
veteran has been treated for several right eye disorders, 
including glaucoma and cataracts.  In March 2001, the veteran 
was found to have a detached right retina, which was repaired 
with a scleral buckle.

VA examination dated June 2002 noted that the veteran had 
undergone cataract surgery prior to the retinal detachment.  
The diagnosis was status post retinal detachment with scleral 
buckle.  No opinion was offered as to the etiology of the 
veteran's right eye disorder.  

The veteran received a second VA examination in September 
2008.  The claims folder was reviewed.  The veteran reported 
an increase in visual "floaters" and a history of cataract 
extraction in 1995, retinal detachment repair in 2002, and 
glaucoma diagnosed in 2005.  After reviewing the claims 
folder, including service and post-service treatment records, 
and conducting a physical examination of the veteran, the 
examiner found that it was less likely than not that status 
post right retinal detachment with scleral buckle was related 
to service.  The examiner cited medical treatises that had 
found that up to 40 percent of retinal detachments were 
preceded by cataract surgery.  According to these treatises, 
the incidence of retinal detachment in the general population 
is approximately 1:10,000, but in patients who have had prior 
cataract surgery, the incidence is closer to 1:100.  Based on 
these studies and his examination of the veteran, the 
examiner concluded that the veteran's right eye disorder was 
less likely than not the result of service.  No evidence has 
been submitted that rebuts the examiner's opinion.  

On review, the Board finds that service connection for status 
post right retinal detachment is not warranted.  The veteran 
has attributed his disorder to a shrapnel injury sustained in 
combat.  While the veteran is entitled to a presumption that 
he injured his right eye in service, see 38 U.S.C.A. § 
1154(b), the injury must have been acute and transitory, as 
there are no references to ocular injury in the service 
treatment records or on the veteran's separation examination.  
The veteran's retinal detachment occurred in 2001, 
approximately 30 years post-discharge and just a few years 
after his 1995 cataract surgery.  In September 2008, a VA 
ophthalmologist noted that studies have suggested a much 
higher rate of retinal detachment in individuals who have had 
cataract surgery, and concluded that the veteran's disorder 
was more likely attributable to his prior cataract removal.  

The Board acknowledges the veteran's belief that his status 
post right retinal detachment is causally related to active 
service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App.  
183, 186 (1997); Espiritu v. Derwinski, 2  Vet. App. 492, 
494-95 (1992).

Furthermore, the veteran's statements concerning the etiology 
of his right eye disorder are inconsistent with the record.  
The veteran has a history of right eye trouble, including 
cataract removal, prior to his retinal detachment.  The 
veteran's lay statements as to the etiology of his right eye 
disorder are insufficient to overcome the competent medical 
evidence of record.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's right retinal detachment with 
scleral buckle is causally related to active service.  Thus, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Service Connection for a Dental Disorder

The Veteran is claiming service connection for a dental 
disability, specifically, periodontal disease, treatable 
carious teeth, and replaceable missing teeth, that he asserts 
is the result of his service-connected diabetes mellitus.  In 
this regard, the Court has specifically held that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment. See Mays v. Brown, 5 Vet. 
App. 302 (1993).

Service connection of dental conditions will be established 
under these circumstances:  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in Sec. 17.161 of 
this chapter.  (b) The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the Veteran was interned as a 
prisoner of war.  (c) In determining service connection, the 
condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  (d) The following principles apply to dental 
conditions noted at entry and treated during service:  (1) 
Teeth noted as normal at entry will be service- connected if 
they were filled or extracted after 180 days or more of 
active service.  (2) Teeth noted as filled at entry will be 
service- connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.  (3) Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that they were 
filled during service.  However, new caries that developed 
180 days or more after such a tooth was filled will be 
service- connected.  (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service-
connected if extraction was required after 180 days or more 
of active service.  (5) Teeth noted at entry as non-
restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes:  (1) Calculus;  
(2) Acute periodontal disease;  (3) Third molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; and  (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381.

Absent a demonstration of dental trauma, service connection 
may be considered solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 
(1995).  

The VA and private records show the veteran has been treated 
for caries and absent teeth due to periodontitis.  VA 
examination dated September 2008 indicated that the veteran's 
only dental disorder was periodontitis.  Since the Veteran 
does not claim and the record does not show the presence of 
dental disability due to trauma, entitlement to direct 
service connection for compensation purposes must be denied.  

Furthermore, a preponderance of the evidence is against a 
finding that the veteran's periodontitis is due to his 
service-connected diabetes mellitus.  The VA examiner found 
in a November 2008 addendum that there was no "cause and 
effect" relationship between periodontal disease and 
diabetes mellitus, for which the veteran is service 
connected.  The examiner is a specialist in dentistry, and 
his opinion is reasonably based on the facts as contained 
within the record.  No evidence has been submitted to rebut 
his opinion.  The Board acknowledges the veteran's belief 
that his dental disorder is causally related to his diabetes 
mellitus; however, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App.  
183, 186 (1997); Espiritu v. Derwinski, 2  Vet. App. 492, 
494-95 (1992).  Furthermore, the veteran's lay statements are 
inconsistent with the record, as they fail to take into 
account the history of post-service treatment for the right 
eye prior to the retinal detachment; specifically, a history 
of cataracts and corrective surgery.

On review, the Board notes that the Veteran served on active 
duty from October 1968 to April 1971 and he initially 
submitted a claim for service connection for a dental 
disability in 2004, well over one year from his discharge 
from service.  Thus, the threshold question to be answered 
regarding this issue is whether or not he has presented a 
legal claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  If he has not done so, his appeal must be 
denied.  As explained below, the Board finds that he has not 
submitted such a claim.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
1712(b) and 38 C.F.R. 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I.  Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function. There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i)  Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 90 days after such 
discharge or release.  (C) The certificate of discharge or 
release does not bear a certification that the Veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and (D) 
Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the Veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
Veteran.  (ii) Those Veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a).  Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  (e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  (f) Class IIR (Retroactive).  Any Veteran who had 
made prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  (g) Class III.  Those having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability may be authorized dental treatment for only those 
dental conditions which, in sound professional judgment, are 
having a direct and material detrimental effect upon the 
associated basic condition or disability.  (h) Class IV. 
Those whose service-connected disabilities are rated at 100% 
by schedular evaluation or who are entitled to the 100% rate 
by reason of individual unemployability may be authorized any 
needed dental treatment.  (i) Class V. A Veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 may be authorized such dental services as are 
professionally determined necessary for any of the reasons 
enumerated in Sec. 17.47(g).  (j) Class VI.  Any Veterans 
scheduled for admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, i.e., is for dental 
condition clinically determined to be complicating a medical 
condition currently under treatment.  38 C.F.R. § 17.161.

In this case, there is no allegation of dental trauma.  The 
regulations cited above provide that service connection for 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth will be established for treatment purposes 
only.  The September 2008 VA examiner indicated that all 
tooth loss was due to periodontal disease.  Since the Veteran 
was discharged from service in 1971, he could receive dental 
treatment only with a timely filed application.  That 
application needed to be submitted within one year of his 
discharge from service.  38 C.F.R. § 17.161(f).  While there 
is no indication that the Veteran was notified of this 
restriction by the appropriate service department at the time 
of his discharge, such notification is not required for 
service personnel who are discharged prior to 1982.  See 
Woodson v. Brown, 8 Vet. App. 352 (1995).

As the Veteran's claimed dental disability may only be 
service-connected for the purpose of obtaining VA outpatient 
dental treatment, and his application was not received in a 
manner that may be considered timely for such treatment, 
there is no legal avenue upon which service connection may be 
established.  This is not a disability under VA law for which 
compensation is paid.  As such, he has not submitted a claim 
for which relief may be granted, and the appeal must be 
denied.  


ORDER

Entitlement to service connection for status post retinal 
detachment with scleral buckle, right eye, is denied.

Entitlement to service connection for a dental disorder for 
the purposes of compensation and VA outpatient dental 
treatment is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


